NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4230-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRIJ MOHAN SHARMA,

          Defendant-Appellant.



                   Argued telephonically July 28, 2020 –
                   Decided August 12, 2020

                   Before Judges Sumners and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Municipal Appeal No.
                   18-034.

                   Larry S. Loigman argued the cause for appellant.

                   Gregory James Cannon, Borough of Red Bank
                   Municipal Prosecutor, argued the cause for respondent
                   (Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney; Gregory James Cannon, on the
                   brief).
PER CURIAM

      Defendant Brij Mohan Sharma appeals from an April 22, 2019 order of

the Law Division finding him guilty of seven violations of the Red Bank

municipal code after conducting a de novo review of the record developed in the

municipal court pursuant to Rule 3:23-8. We affirm.

      Defendant owns residential rental property in Red Bank. In July 2018,

the Red Bank code enforcement officer issued seven complaints for code

violations at defendant's property. The violations were: failure to maintain fire

protection; failure to obtain a certificate of occupancy for rental property; failure

to maintain interior surfaces; overcrowding; two electrical hazards; and failure

to exterminate the property. Defendant appeared in municipal court several

times with counsel, including his attorney on this appeal. Prior to the municipal

court trial, defendant requested and received discovery regarding the municipal

code violations.

      On the day of trial, defendant moved before the municipal court to dismiss

the charges, arguing the issued summons were void for lack of notice of the

various municipal code violations and failure to serve pre -complaint notices.

The municipal court judge denied defendant's motion without prejudice,

concluding the arguments were premature because testimony was required to

render a ruling. Based on the municipal court judge's denial of the motion to

                                          2                                 A-4230-18T1
dismiss, defendant entered conditional guilty pleas as to all charges, reserving

the right to appeal the denial of his dismissal motion.

      During the plea colloquy before the municipal court judge, defendant

admitted to the seven separate municipal code violations at his property. The

municipal court judge found defendant was not "as diligent as he should have

been in correcting these conditions . . . ." The municipal court judge required

defendant to abate the conditions within thirty days and imposed a $14,000 fine,

representing a $2,000 fine for each violation.

      On November 26, 2018, defendant filed an appeal from his municipal

court conviction with the Superior Court, Law Division. A trial de novo was

conducted by the Law Division judge on April 18, 2019. Defendant raised the

same legal arguments in support of his motion to dismiss as asserted in the

municipal court proceeding.

      The independent trial de novo fact-findings and legal conclusions by the

Law Division judge were placed on the record on the trial date. The Law

Division judge found defendant had sufficient notice of the violations and

understood his need to correct the violations. Citing State v. Henry, 56 N.J.

Super. 1, 4 (App. Div. 1959), the Law Division judge found "petitioner was put

on sufficient notice in which to properly defend the claims and protect against

double jeopardy."    The judge concluded "the complaints were sufficiently

                                         3                              A-4230-18T1
descriptive under Henry to put [defendant] on notice for the crimes with which

he was charged." Although defendant correctly stated that the "specific numbers

on the complaints [did] not correspond to the most recent codification of

Borough ordinances," the Law Division judge held "the description on the

complaint . . . was sufficient notice to put defendant on notice of the charges and

the specificities lodged against him." The judge further stated that defendant

"had multiple opportunities to abate the conditions on the property, but was not

diligent in doing so. The record shows [defendant] was aware of the conditions

he needed to resolve, and therefore, the [c]ourt finds [defendant's] argument

without merit."   Moreover, the Law Division judge determined defendant's

"guilty plea essentially waived any deficiency to the complaints under [State v.]

Marolda[, 394 N.J. Super. 430 (App. Div. 2007)]. . . . [The] time to address the

issue was in [m]unicipal [c]ourt, prior to the plea, and the amendment [to the

complaints] would've easily resolved the issues." Thus, the Law Division judge

concluded defendant "entered the plea with knowledge of the issues and the

complaints, and thus, that he waived."

      In addition, because Red Bank was not taking measures to remedy

defendant's violations of the municipal code, the judge rejected defendant's

argument that the municipal Mayor and council should have been notified prior

to the issuance of the complaints and that pre-complaint notice of the violations

                                         4                                A-4230-18T1
should have been accorded to him. The Law Division judge held accepting

defendant's argument that "code enforcement officers obtain . . . a resolution

from [the] Mayor and Borough council in order to issue a complaint in the first

place against any person who violates . . . an ordinance . . . would be wholly

inefficient and contrary to precedent set by New Jersey [c]ourts."

      Based on his factual determinations, the Law Division judge found

defendant "guilty . . . beyond a reasonable doubt, and . . . impose[d] the same

fines that were imposed in the [m]unicipal [c]ourt." In an April 22, 2019 order,

the Law Division judge denied defendant's municipal court appeal and reinstated

the municipal court's sanction order.

      On appeal to this court, defendant argues the following:

            POINT I

            THE LAW DIVISION [JUDGE] ERRED IN FAILING
            TO DISMISS THE COMPLAINTS.

            A. THE SUMMONSES WERE VOID FOR LACK OF
            NOTICE.

            B. THE SUMMONSES WERE VOID FOR FAILURE
            TO SERVE PRE-COMPLAINT NOTICE.

      A trial court deciding a municipal appeal must review the record de novo

and make its own decision regarding a defendant's guilt or innocence. State v.

Avena, 281 N.J. Super. 327, 333 (App. Div. 1995). "[A]ppellate review of a

municipal appeal to the Law Division is limited to 'the action of the Law
                                        5                               A-4230-18T1
Division and not that of the municipal court.'" State v. Hannah, 448 N.J. Super.
78, 94 (App. Div. 2016) (quoting State v. Palma, 219 N.J. 584, 591-92 (2014)).

"In reviewing a trial court's decision on a municipal appeal, we determine

whether sufficient credible evidence in the record supports the Law Division's

decision." State v. Monaco, 444 N.J. Super. 539, 549 (App. Div. 2016).

      Here, after the municipal court judge denied defendant's motion to dismiss

the charges, defendant entered a conditional guilty plea to all seven municipal

ordinance violations. In order to accept a guilty plea, defendant had to proffer

a basis for his admission to the ordinance violations and he did so. In addition,

the summons adequately informed defendant of the various violations at his

property and no citation to a specific ordinance provision was required. See

State v. Fisher, 180 N.J. 462, 470-71 (2004) (holding complaints should be

decided on the merits rather than dismissed because of mere technicalities).

      Defendant's extensive citation to, and reliance upon, State v. Nunnally,

420 N.J. Super. 58, 65 (App. Div. 2011) in support of his argument is misplaced.

In that case, the failure to cite the correct substantive offense for the issued

traffic ticket was not a "technical defect" because the proofs required for a

failure to submit to alcohol testing in a commercial driver's license refusal were

different from the proofs required for a general refusal. Id. at 66-67. Nothing

in Nunnally overruled our decision in Henry, requiring "a complaint . . . contain

                                         6                                A-4230-18T1
an informative statement of the charge made." Henry, 56 N.J. Super. at 8. It is

"not necessary in charging a violation of a municipal ordinance to state the

offense with such particularity and strictness as would be necessary in an

indictment." Borough of Seaside Heights v. Olson, 7 N.J. Super. 111, 115 (App.

Div. 1950) (quoting Dallas v. Atlantic City, 120 N.J.L. 314, 316 (Sup.Ct. 1938)).

      We also reject defendant's argument that the municipality's failure to

provide pre-action notification of the ordinance violations warranted dismissal

of the charges.     Because the municipality was not taking acti on against

defendant's property, such as demolishing an unsafe structure or mowing

overgrown vegetation, and placing a lien against the property for expenses

incurred in remedying the violations, pre-action notification under the

International Property Maintenance Code, incorporated by reference in the

municipality's code, was not required.

      Here, the municipality did not take any action at the property. Rather, the

municipality's code enforcer issued summonses seeking to have defendant

remedy the violations or face monetary sanctions as could be imposed by a court

if defendant failed to cure the violations.

      Having reviewed the record, we are satisfied the Law Division judge

properly convicted defendant of the seven separate violations of the




                                          7                              A-4230-18T1
municipality's ordinance code and rightly reinstated the monetary penalties

imposed for those violations.

      Affirmed.




                                     8                             A-4230-18T1